 



EXHIBIT 10.1
STANDARD INTERNATIONAL FORM
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933.
THE SCOTTS MIRACLE-GRO COMPANY
2006 LONG-TERM INCENTIVE PLAN
AWARD AGREEMENT FOR EMPLOYEES
[FORM OF AWARD] AWARDED TO [GRANTEE’S NAME] ON [GRANT DATE]
The Scotts Miracle-Gro Company (“Company”) and its shareholders believe that
their business interests are best served by ensuring that you have an
opportunity to share in the Company’s business success. To this end, the Company
adopted and its shareholders approved The Scotts Miracle-Gro Company 2006
Long-Term Incentive Plan (“Plan”) through which key employees, like you, may
acquire (or share in the appreciation of) common shares of the Company.
We cannot guarantee that the value of your Award (or the value of the common
shares you acquire through an Award) will increase. This is because the value of
the Company’s common shares is affected by many factors. However, the Company
believes that your efforts contribute to the value of the Company’s common
shares and that the Plan (and the Awards made through the Plan) is an
appropriate means of sharing with you the value of your contribution to the
Company’s business success.
This Award Agreement describes the type of Award that you have been granted and
the conditions that must be met before you may receive the value associated with
your Award. To ensure you fully understand these terms and conditions, you
should:

  •   Read the Plan and the Plan’s Prospectus, as supplemented, carefully to
ensure you understand how the Plan works;     •   Read this Award Agreement
carefully to ensure you understand the nature of your Award and what you must do
to earn it; and     •   Contact [Contact’s Name at Company], [Contact’s Title]
at [Telephone Number] if you have any questions about your Award. Or, you may
send a written inquiry to the address shown below:

The Scotts Miracle-Gro Company
Attention: [Contact’s Name at Company]
[Contact’s Title]
14111 Scottslawn Road
Marysville, Ohio 43041
You must return a signed copy of this Award Agreement no later than [___Days
Post Grant Date] to:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[Contact’s Address]
[TPA Telephone Number]

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
If you do not do this, your Award will be forfeited and you will not be entitled
to receive anything on account of this Award.

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
Description of Your Nonqualified Stock Options
You have been awarded Nonqualified Stock Options (or “NSOs”) to purchase [Number
Granted] common shares of the Company. You may purchase one of the Company’s
common shares for each NSO, but only if you pay US $[Price] (“Exercise Price”)
for each common share you purchase, you exercise the NSOs on or before
[Expiration Date] (“Expiration Date”) and you meet the terms and conditions
described in this Award Agreement, the Plan and the Prospectus, as supplemented.
You also must arrange to pay any taxes due on exercise using one of the
procedures described later in this Award Agreement.
Limits on Exercising Your NSOs
Normally, your NSOs will vest (and become exercisable) on [Vesting Date] but
only if you are actively employed by the Company or any Subsidiary or Affiliate
(as defined in the Plan) on [Vesting Date] and all other conditions described in
this Award Agreement, the Plan and the Prospectus, as supplemented, are met.
This does not mean that you must exercise your NSOs on this date; this is merely
the first date that you may do so. However, your NSOs will expire unless they
are exercised on or before the Expiration Date ([Expiration Date]).
There are some special situations in which your NSOs may vest earlier. These are
described later in this Award Agreement.
At any one time, you may not exercise NSOs to buy fewer than 100 common shares
of the Company (or, if smaller, the number of your outstanding vested NSOs).
Also, you may never exercise an NSO to purchase a fractional common share of the
Company; NSOs for fractional common shares will always be redeemed for cash.
Exercising Your NSOs
After they vest, you may exercise your NSOs by completing an Exercise Notice. A
copy of this Exercise Notice is attached to this Award Agreement. Also, a copy
of this Exercise Notice and a description of the procedures that you must follow
to exercise your NSOs are available from [Third Party Administrator] at [TPA
Telephone Number] or at the address shown below.
You may use one of three methods to exercise your NSOs and to pay any taxes
related to that exercise. You will decide on the method at the time of exercise.
Cashless Exercise and Sell: If you elect this alternative, you will be deemed to
have simultaneously exercised the NSOs and to have sold the common shares
underlying those NSOs. When the transaction is complete, you will receive cash
(but no common shares of the Company) equal to the difference between the
aggregate value of the common shares deemed to have been acquired through the
exercise minus the NSOs’ aggregate exercise price and related taxes.
Combination Exercise: If you elect this alternative, you will be deemed to have
simultaneously exercised the NSOs and to have sold a number of those common
shares with a value equal to the NSOs’ aggregate exercise price and related
taxes. When the transaction is complete, the balance of the common shares
subject to the NSOs you exercised will be transferred to you.

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
Exercise and Hold: If you elect this alternative, you must pay the full exercise
price plus related taxes (in cash, a cash equivalent or in common shares of the
Company having a value equal to the exercise price and which you have owned for
at least six months before the exercise date). When the transaction is complete,
you will receive one common share for each NSO exercised.
Before choosing an exercise method, you should read the Prospectus, as
supplemented, to ensure you understand the federal income tax effect of
exercising your NSOs and of the exercise method you choose.
If you do not elect one of these methods, we will apply the Cashless Exercise
and Sell method described above.
Tax Treatment of Your NSOs
The federal income tax treatment of your NSOs is discussed in the Plan’s
Prospectus, as supplemented.
*****
General Terms and Conditions
You May Forfeit Your NSOs if Your Employment Ends
Normally, you may exercise your NSOs after they vest and before the Expiration
Date ([Expiration Date]). However, your NSOs may be cancelled earlier than the
Expiration Date if you terminate employment before [Vesting Date].
[a] If your employment is terminated for “cause” (as defined in the Plan), the
NSOs will expire on the date your employment ends; or
[b] If your employment is terminated because of your [i] death or [ii]
disability (as defined in the Plan), your NSOs will expire on the earlier of the
Expiration Date or 12 months after you terminate; or
[c] If your employment is terminated after you have reached either [i] age 55
and completed at least 10 years of employment or [ii] age 62 regardless of your
years of service, the NSOs will expire on the earlier of the Expiration Date or
12 months after you terminate; or
[d] If your employment is terminated for any reason other than “cause,” death,
or disability, your NSOs will expire on the earlier of the Expiration Date or
90 days after you terminate.
Note: it is your responsibility to keep track of when your NSOs expire.
You May Forfeit Your NSOs if You Engage in Conduct That is Harmful to the
Company (or any Affiliate or Subsidiary)
You also will forfeit any outstanding NSOs and, to the extent permitted by law,
must return to the Company all common shares and other amounts you have received
through the Plan if, without our consent, you do any of the following within
180 days before and 730 days after terminating employment (as defined in the
Plan) with the Company or any Affiliate or Subsidiary:
[a] You serve (or agree to serve) as an officer, director, consultant or
employee of any proprietorship, partnership, corporation or other entity or
become the owner of a business or a member of a partnership that competes with
any portion of the Company’s (or any Affiliate’s or

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
Subsidiary’s) business with which you have been involved any time within five
years before termination of employment or render any service (including, without
limitation, advertising or business consulting) to entities that compete with
any portion of the Company’s (or any Affiliate’s or Subsidiary’s) business with
which you have been involved any time within five years before termination of
employment;
[b] You refuse or fail to consult with, supply information to or otherwise
cooperate with the Company or any Affiliate or Subsidiary after having been
requested to do so;
[c] You deliberately engage in any action that the Company concludes has caused
substantial harm to the interests of the Company or any Affiliate or Subsidiary;
[d] On your own behalf or on behalf of any other person, partnership,
association, corporation or other entity, you solicit or in any manner attempt
to influence or induce any employee of the Company or any Affiliate or
Subsidiary to leave the Company’s or any Affiliate’s or Subsidiary’s employment
or use or disclose to any person, partnership, association, corporation or other
entity any information obtained while an employee of the Company or any
Affiliate or Subsidiary concerning the names and addresses of the Company’s or
any Affiliate’s or Subsidiary’s employees;
[e] You disclose confidential and proprietary information relating to the
Company’s or any Affiliate’s or Subsidiary’s business affairs (“Trade Secrets”),
including technical information, product information and formulae, processes,
business and marketing plans, strategies, customer information and other
information concerning the Company’s or any Affiliate’s or Subsidiary’s
products, promotions, development, financing, expansion plans, business policies
and practices, salaries and benefits and other forms of information considered
by the Company or any Affiliate or Subsidiary to be proprietary and confidential
and in the nature of Trade Secrets;
[f] You fail to return all property (other than personal property), including
keys, notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data, formulae or any other tangible property or document and any and all
copies, duplicates or reproductions that you have produced or received or have
otherwise been submitted to you in the course of your employment with the
Company or any Affiliate or Subsidiary; or
[g] You engaged in conduct that the Committee (as defined in the Plan)
reasonably concludes would have given rise to a termination for “cause” (as
defined in the Plan) had it been discovered before you terminated your
employment.
Your NSOs May Vest Earlier Than Described Above. Normally, your NSOs will vest
only in the circumstances described above. However, if there is a “Change in
Control” (as defined in the Plan), your NSOs may vest earlier. You should read
the Plan and the Prospectus carefully to ensure that you understand how this may
happen.
Amendment/Termination. We may amend or terminate the Plan at any time.
Rights Before Your NSOs Are Exercised: You may not vote, or receive any
dividends associated with, the common shares underlying your NSOs.
Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
or to exercise any vested NSOs that are unexercised when you die. This may be
done only on the attached Beneficiary

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
Designation Form and by following the rules described in that Form. The
Beneficiary Designation Form need not be completed now and is not required as a
condition of receiving your Award. If you die without completing a Beneficiary
Designation Form or if you do not complete that Form correctly, your beneficiary
will be your surviving spouse or, if you do not have a surviving spouse, your
estate.
Transferring Your NSOs: Normally your NSOs may not be transferred to another
person. However, you may complete a Beneficiary Designation Form to name the
person who may exercise your NSOs if you die before the Expiration Date of your
NSOs. Also, the Committee may allow you to place your NSOs into a trust
established for your benefit or for the benefit of your family. Contact [Third
Party Administrator] at [TPA Telephone Number] or at the address given below if
you are interested in doing this.
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws of the United States of America and of the State of Ohio
(other than laws governing conflicts of laws).
Other Agreements: Also, your NSOs will be subject to the terms of any other
written agreements between you and the Company or any Affiliate or Subsidiary to
the extent that those other agreements do not directly conflict with the terms
of the Plan or this Award Agreement.
Adjustments to NSOs: Your NSOs will be adjusted, if appropriate, to reflect any
change to the Company’s capital structure (e.g., the number of your NSOs and the
Exercise Price will be adjusted to reflect a stock split).
No Right to Employment: Your award of NSOs is a voluntary, discretionary bonus
being made on a one-time basis and it does not constitute a commitment to make
any future awards. This award of NSOs and any payments made hereunder will not
be considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this Award
Agreement will give you any right to continue employment with the Company or any
Subsidiary or Affiliate, as the case may be, or interfere in any way with the
right of the Company or a Subsidiary or an Affiliate to terminate your
employment.
Data Privacy: Information about you and your participation in the Plan,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all NSOs or
other entitlement to shares of stock awarded, cancelled, exercised, vested,
unvested or outstanding in your favor, may be collected, recorded, held, used
and disclosed for any purpose related to the administration of the Plan. You
understand that the Company and its Subsidiaries or Affiliates may transfer such
information to any third party administrators, regardless of whether such
persons are located within your country of residence, the European Economic Area
or in countries outside of the European Economic Area, including the United
States of America. You consent to the processing of information relating to you
and your participation in the Plan in any one or more of the ways referred to
above.
Other Rules: Your NSOs also are subject to more rules described in the Plan and
in the Plan’s Prospectus, as supplemented. You should read both of these
documents carefully to ensure you fully understand all the terms and conditions
of the grant of NSOs made to you under this Award Agreement.
*****
You may contact [Third Party Administrator] at [TPA Telephone Number] or at the
address given below if you have any questions about your Award or this Award
Agreement.

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to [Third Party
Administrator] at the address given below no later than [___Days Post Grant
Date].
By signing below, I acknowledge and agree that:

  •   A copy of the Plan has been made available to me;     •   I have received
a copy of the Plan’s Prospectus, as supplemented;     •   I understand and
accept the conditions placed on my NSOs and understand what I must do to earn
and exercise my NSOs. I also have had the opportunity to seek advice from
independent counsel regarding the terms and conditions of my NSOs;     •   I
will consent (on my own behalf and on behalf of my beneficiaries and without any
further consideration) to any necessary change to my NSOs or this Award
Agreement to comply with any law and to avoid paying penalties under
Section 409A of the U.S. Internal Revenue Code, even if those changes affect the
terms of my NSOs and reduce their value or potential value; and     •   If I do
not return a signed copy of this Award Agreement to the address shown below on
or before [___Days Post Grant Date], my NSOs will be forfeited and I will not be
entitled to receive anything on account of this Award.

                      [Grantee’s Name]       THE SCOTTS MIRACLE-GRO COMPANY    
 
                   
By:
          By:        
 
 
 
         
 
   
 
                   

                     
Date signed:
          Name:        
 
 
 
         
 
   
 
                   
 
          Title:        
 
                   
 
                   
 
          Date signed:        
 
                   

A signed copy of this Award Agreement must be sent to the following address no
later than [___Days Post Grant Date]:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[Contact’s Address]
[TPA Telephone Number]
After it is received, The Scotts Miracle-Gro Company 2006 Long-Term Incentive
Plan Committee will acknowledge receipt of your signed Award Agreement.

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
THE SCOTTS MIRACLE-GRO COMPANY
2006 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION EXERCISE NOTICE
AFFECTING NONQUALIFIED STOCK OPTIONS GRANTED TO
[GRANTEE’S NAME] ON [GRANT DATE]
Additional copies of this Nonqualified Stock Option Exercise Notice (and any
further information you may need about this Exercise Notice or exercising your
NSOs) are available from [Third Party Administrator] at the address given below.
By completing this Exercise Notice and returning it to [Third Party
Administrator] at the address given below, I elect to exercise the NSOs
described below:
NOTE: You must complete a separate Nonqualified Stock Option Exercise Notice
each time you exercise NSOs granted under each Award Agreement (e.g., if you are
exercising 200 NSOs granted January 1, 2007 and 100 NSOs granted January 1, 2008
under a separate award agreement, you must complete two Nonqualified Stock
Option Exercise Notices, one for each set of NSOs being exercised).
AFFECTED NSOS: This exercise relates to the following NSOs (fill in the blanks):
GRANT DATE: [GRANT DATE]
NUMBER OF NSOS BEING EXERCISED WITH THIS EXERCISE NOTICE:

                                        
EXERCISE PRICE: The Exercise Price due is US
$                                        
NOTE: This amount must be the product of US $[Price] multiplied by the number of
NSOs being exercised.
PAYMENT OF EXERCISE PRICE: I have decided to pay the Exercise Price and any
related taxes by (check one):
NOTE: These methods are described in the Award Agreement.

         
 
  ___   Cashless Exercise and Sell.
 
       
 
  ___   Combination Exercise.
 
       
 
  ___   Exercise and Hold.

Note:

  •   If you select the Exercise and Hold method of exercise, you must also
follow the procedures described in the Award Agreement to pay the Exercise Price
and the taxes related to this exercise. You should contact [Third Party
Administrator] at the address given below to find out the amount of the taxes
due.

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM

  •   If you select either the Cashless Exercise and Sell or the Combination
Exercise methods of paying the Exercise Price, you should contact [Third Party
Administrator] at the address given below to be sure you understand how your
choice of payment will affect the number of common shares of the Company you
will receive.

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
YOUR ACKNOWLEDGEMENT OF EFFECT OF EXERCISE
By signing below, I acknowledge and agree that:

  •   I fully understand the effect (including the investment effect) of
exercising my NSOs and buying common shares of the Company and understand that
there is no guarantee that the value of these common shares will appreciate or
will not depreciate;     •   This Exercise Notice will have no effect if it is
not returned to [Third Party Administrator] at the address given below before
the Expiration Date specified in the Award Agreement under which these NSOs were
granted; and     •   The common shares of the Company I am buying by completing
and returning this Exercise Notice will be issued to me as soon as
administratively practicable.

[Grantee’s Name]

         
 
(signature)
       

Date signed:                                                             
A signed copy of this Nonqualified Stock Option Exercise Notice must be sent to
the following address no later than the Expiration Date:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[Contact’s Address]
[TPA Telephone Number]
*****

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
ACKNOWLEDGEMENT OF RECEIPT
A signed copy of this Nonqualified Stock Option Exercise Notice was received on:
                                        .
[Grantee’s Name]:

         
 
  ___   Has effectively exercised the NSOs described in this Notice; or
 
       
 
  ___   Has not effectively exercised the NSOs described in this Notice because
 
                                                                     
                                                                          
describe deficiency

The Scotts Miracle-Gro Company 2006 Long-Term Incentive Plan Committee

         
By:
       
 
 
 
   
 
       
Date:
       
 
       

Note: Keep a copy of this Exercise Notice as part of the Plan’s permanent
records.

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
Description of Your Restricted Stock
You have been awarded [Number Granted] shares of Restricted Stock. If you
satisfy the conditions described in this Award Agreement, the Plan and the
Prospectus, as supplemented, the restrictions imposed on your Restricted Stock
will be removed and you will own the underlying common shares. You also must
arrange to pay any taxes due.
When Your Restricted Stock Will Be Settled
Normally, on [Vesting Date], the Committee (as defined in the Plan) will
ascertain if you have satisfied the conditions imposed on your Restricted Stock.
If you have not, your Restricted Stock will be forfeited. If you have, as soon
as administratively practicable after [Vesting Date], these common shares will
be distributed to you, free of any restrictions. Your Restricted Stock will be
held in escrow until it is settled or forfeited.
The restrictions imposed on your Restricted Stock normally will be met if you
are actively employed by the Company or any Affiliate or Subsidiary (as defined
in the Plan) on [Vesting Date] and all other conditions described in this Award
Agreement, the Plan and the Prospectus are met.
Tax Treatment of Your Restricted Stock
The federal income tax treatment of your Restricted Stock is discussed in the
Plan’s Prospectus, as supplemented.
*****
General Terms and Conditions
You Will Forfeit Your Restricted Stock if Your Employment Ends
Normally, your Restricted Stock will be settled on [Vesting Date]. However, the
unvested portion of your Restricted Stock will be forfeited if you terminate
employment before [Vesting Date].
You May Forfeit Your Restricted Stock if You Engage in Conduct That is Harmful
to the Company (or any Affiliate or Subsidiary)
You also will forfeit any outstanding Restricted Stock and, to the extent
permitted by law, must return to the Company all common shares and other amounts
you have received through the Plan if, without our consent, you do any of the
following within 180 days before and 730 days after terminating employment:
[a] You serve (or agree to serve) as an officer, director, consultant or
employee of any proprietorship, partnership, corporation or other entity or
become the owner of a business or a member of a partnership that competes with
any portion of the Company’s (or any Affiliate’s or Subsidiary’s) business with
which you have been involved any time within five years before termination of
employment or render any service (including, without limitation, advertising or
business consulting) to entities that compete with any portion of the Company’s
(or any Affiliate’s or Subsidiary’s) business with which you have been involved
any time within five years before termination of employment;
[b] You refuse or fail to consult with, supply information to or otherwise
cooperate with the Company or any Affiliate or Subsidiary after having been
requested to do so;

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
[c] You deliberately engage in any action that the Company concludes has caused
substantial harm to the interests of the Company or any Affiliate or Subsidiary;
[d] On your own behalf or on behalf of any other person, partnership,
association, corporation or other entity, you solicit or in any manner attempt
to influence or induce any employee of the Company or any Affiliate or
Subsidiary to leave the Company’s or any Affiliate’s or Subsidiary’s employment
or use or disclose to any person, partnership, association, corporation or other
entity any information obtained while an employee of the Company or any
Affiliate or Subsidiary concerning the names and addresses of the Company’s or
any Affiliate’s or Subsidiary’s employees;
[e] You disclose confidential and proprietary information relating to the
Company’s or any Affiliate’s or Subsidiary’s business affairs (“Trade Secrets”),
including technical information, product information and formulae, processes,
business and marketing plans, strategies, customer information and other
information concerning the Company’s or any Affiliate’s or Subsidiary’s
products, promotions, development, financing, expansion plans, business policies
and practices, salaries and benefits and other forms of information considered
by the Company or any Affiliate or Subsidiary to be proprietary and confidential
and in the nature of Trade Secrets;
[f] You fail to return all property (other than personal property), including
keys, notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data, formulae or any other tangible property or document and any and all
copies, duplicates or reproductions that you have produced or received or have
otherwise been submitted to you in the course of your employment with the
Company or any Affiliate or Subsidiary; or
[g] You engaged in conduct that the Committee reasonably concludes would have
given rise to a termination for “cause” (as defined in the Plan) had it been
discovered before you terminated your employment.
Your Restricted Stock May Vest Earlier Than Described Above. Normally, your
Restricted Stock will vest only in the circumstances described above. However,
if there is a “Change in Control” (as defined in the Plan), your Restricted
Stock may vest earlier. You should read the Plan and the Prospectus, as
supplemented, carefully to ensure that you understand how this may happen.
Rights Before Your Restricted Stock Vests: Even though your Restricted Stock is
held in escrow until it is settled or forfeited, you may exercise any voting
rights associated with the common shares underlying your Restricted Stock while
it is held in escrow. You also will be entitled to receive any dividends paid on
these common shares during this period, although these dividends also will be
held in escrow until the Restricted Stock is settled and distributed to you (or
forfeited) depending on whether or not you have met the conditions described in
this Award Agreement and in the Plan and the Prospectus.
Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
any Restricted Stock that is settled after you die. This may be done only on the
attached Beneficiary Designation Form and by following the rules described in
that Form. The Beneficiary Designation Form need not be completed now and is not
required as a condition of receiving your Award. If you die without completing a
Beneficiary Designation Form or if you do not complete that Form correctly, your
beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.
Transferring Your Restricted Stock: Normally your Restricted Stock may not be
transferred to another person. However, you may complete a Beneficiary
Designation Form to name the person to receive any

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
Restricted Stock that is settled after you die. Also, the Committee may allow
you to place your Restricted Stock into a trust established for your benefit or
the benefit of your family. Contact [Third Party Administrator] at [TPA
Telephone Number] or the address given below if you are interested in doing
this.
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws of the United States of America and of the State of Ohio
(other than laws governing conflicts of laws).
Other Agreements: Also, your Restricted Stock will be subject to the terms of
any other written agreements between you and the Company or any Affiliate or
Subsidiary to the extent that those other agreements do not directly conflict
with the terms of the Plan or this Award Agreement.
Adjustments to Your Restricted Stock: Your Restricted Stock will be adjusted, if
appropriate, to reflect any change to the Company’s capital structure (e.g., the
number of common shares underlying your Restricted Stock will be adjusted to
reflect a stock split).
No Right to Employment: Your award of Restricted Stock is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. This award of Restricted Stock and any
payments made hereunder will not be considered salary or other compensation for
purposes of any severance pay or similar allowance, except as otherwise required
by law. Nothing in this Award Agreement will give you any right to continue
employment with the Company or any Subsidiary or Affiliate, as the case may be,
or interfere in any way with the right of the Company or a Subsidiary or an
Affiliate to terminate your employment.
Data Privacy: Information about you and your participation in the Plan,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all Restricted
Stock or other entitlement to shares of stock awarded, cancelled, exercised,
vested, unvested or outstanding in your favor, may be collected, recorded, held,
used and disclosed for any purpose related to the administration of the Plan.
You understand that the Company and its Subsidiaries or Affiliates may transfer
such information to any third party administrators, regardless of whether such
persons are located within your country of residence, the European Economic Area
or in countries outside of the European Economic Area, including the United
States of America. You consent to the processing of information relating to you
and your participation in the Plan in any one or more of the ways referred to
above.
Other Rules: Your Restricted Stock also is subject to more rules described in
the Plan and in the Plan’s Prospectus, as supplemented. You should read both of
these documents carefully to ensure you fully understand all the terms and
conditions of the grant of Restricted Stock under this Award Agreement.
*****
You may contact [Third Party Administrator] at [TPA Telephone Number] or at the
address given below if you have any questions about your Award or this Award
Agreement.

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to [Third Party
Administrator] at the address given below no later than [___Days Post Grant
Date].
By signing below, I acknowledge and agree that:

  •   A copy of the Plan has been made available to me;     •   I have received
a copy of the Plan’s Prospectus, as supplemented;     •   I understand and
accept the conditions placed on my Award and understand what I must do to earn
my Award. I also have had the opportunity to seek advice from independent
counsel regarding the terms and conditions of my Award;     •   I will consent
(on my own behalf and on behalf of my beneficiaries and without any further
consideration) to any necessary change to my Award or this Award Agreement to
comply with any law and to avoid paying penalties under Section 409A of the U.S.
Internal Revenue Code, even if those changes affect the terms of my Award and
reduce their value or potential value; and     •   If I do not return a signed
copy of this Award Agreement to the address shown below on or before [___Days
Post Grant Date], my Award will be forfeited and I will not be entitled to
receive anything on account of this Award.

                      [Grantee’s Name]       THE SCOTTS MIRACLE-GRO COMPANY    
 
                   
By:
          By:        
 
 
 
         
 
   

                     
Date signed:
          Name:        
 
 
 
         
 
   
 
                   
 
          Title:        
 
                   
 
                   
 
          Date signed:        
 
                   

A signed copy of this Award Agreement must be sent to the following address no
later than [___Days Post Grant Date]:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[Contact’s Address]
[TPA Telephone Number]
After it is received, The Scotts Miracle-Gro Company 2006 Long-Term Incentive
Plan Committee will acknowledge receipt of your signed Award Agreement.

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
Description of Your Restricted Stock Units
You have been awarded [Number Granted] Restricted Stock Units (or “RSUs”). If
you satisfy the conditions described in this Award Agreement, the Plan and the
Prospectus, as supplemented, you will be issued [Number Granted] common shares
of the Company. You also must arrange to pay any taxes due.
When Your RSUs Will Be Settled
Normally, on [Vesting Date] (“Settlement Date”), the Company will ascertain if
you have satisfied the conditions imposed on your RSUs. If you have not, your
RSUs will be forfeited. If you have, as soon as administratively practicable
after [Vesting Date], [Number Granted] common shares will be distributed to you.
The restrictions imposed on your RSUs normally will be met if you are actively
employed by the Company or any Affiliate or Subsidiary (as defined in the Plan)
on [Vesting Date] and all other conditions described in this Award Agreement,
the Plan and the Prospectus, as supplemented, are met.
Tax Treatment of Your RSUs
The federal income tax treatment of your RSUs is discussed in the Plan’s
Prospectus, as supplemented.
*****
General Terms and Conditions
You Will Forfeit Your RSUs if Your Employment Ends
Normally, your RSUs will be settled on the date shown earlier in this Award
Agreement. However, the unvested portion of your RSUs will be forfeited if you
terminate employment before [Vesting Date].
You May Forfeit Your RSUs if You Engage in Conduct That is Harmful to the
Company (or any Affiliate or Subsidiary)
You also will forfeit any outstanding RSUs and, to the extent permitted by law,
must return to the Company all common shares and other amounts you have received
through the Plan if, without our consent, you do any of the following within
180 days before and 730 days after terminating employment:
[a] You serve (or agree to serve) as an officer, director, consultant or
employee of any proprietorship, partnership, corporation or other entity or
become the owner of a business or a member of a partnership that competes with
any portion of the Company’s (or any Affiliate’s or Subsidiary’s) business with
which you have been involved any time within five years before termination of
employment or render any service (including, without limitation, advertising or
business consulting) to entities that compete with any portion of the Company’s
(or any Affiliate’s or Subsidiary’s) business with which you have been involved
any time within five years before termination of employment;
[b] You refuse or fail to consult with, supply information to or otherwise
cooperate with the Company or any Affiliate or Subsidiary after having been
requested to do so;
[c] You deliberately engage in any action that the Company concludes has caused
substantial harm to the interests of the Company or any Affiliate or Subsidiary;

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
[d] On your own behalf or on behalf of any other person, partnership,
association, corporation or other entity, you solicit or in any manner attempt
to influence or induce any employee of the Company or any Affiliate or
Subsidiary to leave the Company’s or any Affiliate’s or Subsidiary’s employment
or use or disclose to any person, partnership, association, corporation or other
entity any information obtained while an employee of the Company or any
Affiliate or Subsidiary concerning the names and addresses of the Company’s and
any Affiliate’s or Subsidiary’s employees;
[e] You disclose confidential and proprietary information relating to the
Company’s or any Affiliate’s or Subsidiary’s business affairs (“Trade Secrets”),
including technical information, product information and formulae, processes,
business and marketing plans, strategies, customer information and other
information concerning the Company’s or any Affiliate’s or Subsidiary’s
products, promotions, development, financing, expansion plans, business policies
and practices, salaries and benefits and other forms of information considered
by the Company or any Affiliate or Subsidiary to be proprietary and confidential
and in the nature of Trade Secrets;
[f] You fail to return all property (other than personal property), including
keys, notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data, formulae or any other tangible property or document and any and all
copies, duplicates or reproductions that you have produced or received or have
otherwise been submitted to you in the course of your employment with the
Company or any Affiliate or Subsidiary; or
[g] You engaged in conduct that the Committee (as defined in the Plan)
reasonably concludes would have given rise to a termination for “cause” (as
defined in the Plan) had it been discovered before you terminated your
employment.
Your RSUs May Vest Earlier Than Described Above. Normally, your RSUs will vest
only in the circumstances described above. However, if there is a “Change in
Control” (as defined in the Plan), your RSUs may vest earlier. You should read
the Plan and the Prospectus, as supplemented, carefully to ensure that you
understand how this may happen.
Rights Before Your RSUs Vest: You may not vote, or receive any dividends
associated with the common shares underlying your RSUs.
Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
any RSUs that are settled after you die. This may be done only on the attached
Beneficiary Designation Form and by following the rules described in that Form.
The Beneficiary Designation Form need not be completed now and is not required
as a condition of receiving your Award. If you die without completing a
Beneficiary Designation Form or if you do not complete that Form correctly, your
beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.
Transferring Your RSUs: Normally your RSUs may not be transferred to another
person. However, you may complete a Beneficiary Designation Form to name the
person to receive any RSUs that are settled after you die. Also, the Committee
may allow you to place your RSUs into a trust established for your benefit or
the benefit of your family. Contact [Third Party Administrator] at [TPA
Telephone Number] or at the address given below if you are interested in doing
this.
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws of the United States of America and of the State of Ohio
(other than laws governing conflicts of laws).

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
Other Agreements: Also, your RSUs will be subject to the terms of any other
written agreements between you and the Company or any Affiliate or Subsidiary to
the extent that those other agreements do not directly conflict with the terms
of the Plan or this Award Agreement.
Adjustments to Your RSUs: Your RSUs will be adjusted, if appropriate, to reflect
any change to the Company’s capital structure (e.g., the number of your RSUs
will be adjusted to reflect a stock split).
Compliance with Section 409A of the Code: To the extent applicable, it is
intended that this Award Agreement and the Plan comply with the provisions of
Section 409A of the U.S. Internal Revenue Code, so that the income inclusion
provisions of Section 409A(a)(1) do not apply to you. This Award Agreement and
the Plan shall be administered in a manner consistent with this intent, and any
provision that would cause the Award Agreement or the Plan to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without
your consent). In particular, to the extent the RSUs become nonforfeitable
pursuant to a “Change in Control” and the event causing the RSUs to become
nonforfeitable is your retirement or an event that does not constitute a
permitted distribution event under Section 409A(a)(2) of the Code, then
notwithstanding anything to the contrary in this Award Agreement, issuance of
the Common Shares will be made, to the extent necessary to comply with the
provisions of Section 409A of the Code, to you on the earlier of (a) your
“separation from service” with the Company (determined in accordance with
Section 409A); provided, however, that if you are a “specified employee” (within
the meaning of Section 409A), your date of issuance of the Common Shares shall
be the date that is six months after the date of your separation of service with
the Company, (b) the end of the Deferral Period, or (c) your death. Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service. This
section applies only if you are a citizen or resident of the United Sates or if
the compensation is for services performed in the United States that is not
otherwise exempt from United States federal income taxation.
No Right to Employment: Your award of RSUs is a voluntary, discretionary bonus
being made on a one-time basis and it does not constitute a commitment to make
any future awards. This award of RSUs and any payments made hereunder will not
be considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this Award
Agreement will give you any right to continue employment with the Company or any
Subsidiary or Affiliate, as the case may be, or interfere in any way with the
right of the Company or a Subsidiary or an Affiliate to terminate your
employment.
Data Privacy: Information about you and your participation in the Plan,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all RSUs or
other entitlement to shares of stock awarded, cancelled, exercised, vested,
unvested or outstanding in your favor, may be collected, recorded, held, used
and disclosed for any purpose related to the administration of the Plan. You
understand that the Company and its Subsidiaries or Affiliates may transfer such
information to any third party administrators, regardless of whether such
persons are located within your country of residence, the European Economic Area
or in countries outside of the European Economic Area, including the United
States of America. You consent to the processing of information relating to you
and your participation in the Plan in any one or more of the ways referred to
above.

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
Other Rules: Your RSUs also are subject to more rules described in the Plan and
in the Plan’s Prospectus, as supplemented. You should read both of these
documents carefully to ensure you fully understand all the terms and conditions
of the grant of RSUs made to you under this Award Agreement.
*****
You may contact [Third Party Administrator] at [TPA Telephone Number] or at the
address given below if you have any questions about your Award or this Award
Agreement.

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to [Third Party
Administrator] at the address given below no later than [___Days Post Grant
Date].
By signing below, I acknowledge and agree that:

  •   A copy of the Plan has been made available to me;     •   I have received
a copy of the Plan’s Prospectus, as supplemented;     •   I understand and
accept the conditions placed on my Award and understand what I must do to earn
my Award. I also have had the opportunity to seek advice from independent
counsel regarding the terms and conditions of my Award;     •   I will consent
(on my own behalf and on behalf of my beneficiaries and without any further
consideration) to any necessary change to my Award or this Award Agreement to
comply with any law and to avoid paying penalties under Section 409A of the U.S.
Internal Revenue Code, even if those changes affect the terms of my Award and
reduce their value or potential value; and     •   If I do not return a signed
copy of this Award Agreement to the address shown below on or before [___Days
Post Grant Date], my Award will be forfeited and I will not be entitled to
receive anything on account of this Award.

                      [Grantee’s Name]       THE SCOTTS MIRACLE-GRO COMPANY    
 
                   
By:
          By:        
 
 
 
         
 
   

                     
Date signed:
          Name:        
 
 
 
         
 
   
 
                   
 
          Title:        
 
                   
 
                   
 
          Date signed:        
 
                   

A signed copy of this Award Agreement must be sent to the following address no
later than [___Days Post Grant Date]:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[Contact’s Address]
[TPA Telephone Number]
After it is received, The Scotts Miracle-Gro Company 2006 Long-Term Incentive
Plan Committee will acknowledge receipt of your signed Award Agreement.

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
Committee’s Acknowledgment of Receipt
A signed copy of this Award Agreement was received on ___.
By:                                                             
[Grantee’s Name]

     
 
  ___Has complied with the conditions imposed on the grant and the Award
Agreement remains in effect; or  
 
  ___Has not complied with the conditions imposed on the grant and the [Name of
Award(s)] are forfeited because
 
   
 
                                                                               
                                                  .
describe deficiency

The Scotts Miracle-Gro Company 2006 Long-Term Incentive Plan Committee

         
By:
       
 
 
 
   
 
       
Date:
       
 
       

Note: Send a copy of this completed Award Agreement to [Grantee’s Name] and keep
a copy as part of the Plan’s permanent records.

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
THE SCOTTS MIRACLE-GRO COMPANY
2006 LONG-TERM INCENTIVE PLAN
BENEFICIARY DESIGNATION FORM
RELATING TO [FORM OF AWARD] AWARD GRANTED TO
[GRANTEE’S NAME] ON [GRANT DATE]
1.00 Instructions for Completing This Beneficiary Designation Form
You may use this Beneficiary Designation Form to [1] name the person you want to
receive any amount due under The Scotts Miracle-Gro Company 2006 Long-Term
Incentive Plan after your death or [2] change the person who will receive these
benefits.
There are several things you should know before you complete this Beneficiary
Designation Form.
First, if you do not elect a beneficiary, any amount due to you under the Plan
when you die will be paid to your surviving spouse or, if you have no surviving
spouse, to your estate.
Second, your election will not be effective (and will not be implemented) unless
you complete all applicable portions of this Beneficiary Designation Form and
return it to [Third Party Administrator] at the address given below.
Third, all elections will remain in effect until they are changed (or until all
death benefits are paid).
Fourth, if you designate your spouse as your beneficiary but are subsequently
divorced from that person (or your marriage is annulled), your beneficiary
designation will be revoked automatically.
Fifth, if you have any questions about this Beneficiary Designation Form or if
you need additional copies of this Form, please contact [Third Party
Administrator] at [TPA Telephone Number] or at the address or number given
below.
1.00 Designation of Beneficiary
1.01 Primary Beneficiary:
I designate the following person(s) as my Primary Beneficiary or Beneficiaries
to receive any amount due after my death under the terms of the Award Agreement
described at the top of this Beneficiary Designation Form. This benefit will be
paid, in the proportion specified, to:

                     
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              
 
                   
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                                
 
      % to                              
 
          (Name)   (Relationship)    

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM

                     
 
  Address:                              
 
                   
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              

1.02 Contingent Beneficiary
          If one or more of my Primary Beneficiaries die before I die, I direct
that any amount due after my death under the terms of the Award described at the
top of this Beneficiary Designation Form:
___Be paid to my other named Primary Beneficiaries in proportion to the
allocation given above (ignoring the interest allocated to the deceased Primary
Beneficiary); or
___Be distributed among the following Contingent Beneficiaries:

                     
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              
 
                   
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              
 
                   
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              
 
                   
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              

Elections made on this Beneficiary Designation Form will be effective only after
this Form is
received by [Third Party Administrator] and only if it is fully and properly
completed and signed.
[Grantee’s Name]

         
Date of Birth:
       
 
       
 
       
Address:
       
 
       
 
             

Sign and return this Beneficiary Designation Form to [Third Party Administrator]
at the address given below.

             
 
Date
     
 
Signature    

 



--------------------------------------------------------------------------------



 



STANDARD INTERNATIONAL FORM
Return this signed Beneficiary Designation Form to [Third Party Administrator]
at the following address:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[Contact’s Address]
[TPA Telephone Number]
Received on:                                         
By:                                                                     
            

 